Citation Nr: 0714276	
Decision Date: 05/14/07    Archive Date: 05/25/07

DOCKET NO.  03-17 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for skin cancer, i.e., 
basal cell carcinoma and actinic keratosis.

2.  Entitlement to service connection for a chronic skin 
condition, including pityriasis rosacea, warts, cysts, fungal 
dermatitis, and ringworm.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel 



INTRODUCTION

The veteran served on active duty from March 1969 to 
September 1970.  He received, among other things, a Combat 
Action Ribbon and a Purple Heart Medal.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  The Nashville, Tennessee, RO thereafter 
obtained jurisdiction.

In August 2005, the veteran testified before the undersigned 
Veterans Law Judge at the Nashville RO, and the transcript is 
of record.  

In a December 2005 decision, the Board reopened the pending 
claim of service connection for skin cancer and remanded it 
along with a claim of service connection for other skin 
disorders for additional development.  Also, the Board had 
granted service connection for jungle rot, and remanded a 
claim of service connection for PTSD.  Thereafter, a November 
2006 rating decision granted service connection for 
generalized anxiety disorder with PTSD features, and thus 
that issue is no longer on appeal.  

The issue of service connection for actinic keratosis and 
fungal dermatitis are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDING OF FACT

The recent and competent medical evidence found that basal 
cell carcinoma, pityriasis rosacea, warts, and cysts, had 
resolved and the latter three were self-limiting conditions.  



CONCLUSION OF LAW

Basal cell carcinoma, pityriasis rosacea, warts, and cysts 
were not incurred or aggravated during active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Upon 
receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
or her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In September 2001, September 2004, and June 2005 letters, the 
RO notified the veteran of the evidence needed to 
substantiate a claim of service connection such that the 
evidence should show a current disability, an injury or 
disease that began or was made worse during military service, 
and a relationship between a current disability and military 
service.  Additionally, the September 2004 letter informed 
the veteran that if there was any other evidence or 
information that he though would support his claim, or if he 
had any other evidence in his possession that pertained to 
the claim he should notify VA as such.  A June 2005 letter 
asked the veteran to tell VA about any additional evidence or 
information related to his claims.  Further, any concern 
regarding notice of disability rating and effective date 
under Dingess is rendered moot because the claims below are 
denied.  

In September 2004 and June 2005 letters the RO told the 
veteran what evidence VA would obtain and what information 
and evidence he should provide.  The veteran was notified 
that VA was responsible for getting relevant records from a 
Federal agency and that VA would make reasonable efforts to 
get records not held by a Federal agency like records from 
State or local government, private doctors and hospitals, or 
current or former employers.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claims, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between him and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

It is noted the totality of the letters above provided 
appropriate notice, and in terms of any timing error, the RO 
issued a November 2006 supplemental statement of the case 
(SSOC) following all of the notification letters.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006) 
(recognizing that a timing-of-notice error, as determined in 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), can be 
cured by a readjudication following notification, and a SSOC 
can constitute a readjudication).  Thus, any timing-of-notice 
error in this case has been cured.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
RO obtained the veteran's service medical records, and VA 
treatment records from 2001 to 2006.  The veteran submitted 
numerous lay contentions.  The record also contains several 
VA examination reports, and additional assessment is not 
necessary because the most recent of record is sufficient for 
this decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  

Thus, the appellant has been given an essential opportunity 
to advance his claims.  Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (recognizing that a review of the entire 
record, in relation to 38 U.S.C.A. § 7104(a), and examination 
of various predecisional communications, can assist in 
determining whether the veteran had been "afforded a 
meaningful opportunity to participate in the adjudication").  
No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

For all of these reasons, VA has fulfilled its duties to the 
veteran under the VCAA.


Analysis

For the reason explained below, service connection is not 
warranted at this time.  

Generally, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations 
also provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

The veteran's service medical records contain a July 1968 
entrance examination; an abnormality with skin was noted 
concerning moles on the veteran's arm, back, and face, as 
well as a birth mark on the hip.  On a June 1968 Report of 
Medical History, the veteran marked that he had at one time 
experienced, or currently had, skin diseases.  In January 
1970 he was treated for jungle rot.  The clinician instructed 
the veteran that he should keep his body as dry and clean as 
possible.  A March 1970 treatment note indicated an 
irritating mole and warts on back, and the veteran was 
treated with podophyllin.  A March 19 note found many moles 
on the veteran's back.  On March 24 the veteran was treated 
again for moles.  From March 30 through April 6 the veteran 
was treated for junction nevi.  A June 1970 consultation 
report noted that the veteran had small raised lesions on his 
back, neck and shoulders, which appeared to be some form of 
keratoses.  The assessor recommended removal before 
detachment when the veteran was back in CONUS where a 
pathologist was present.  

Post-service, a February 1983 treatment note indicated that 
the veteran had blue eyes and blond hair and history of sun 
exposure.  An assessor rendered an impression of 
telangiectasia on face, probably sun-induced, and planned 
that the veteran should use pre-sun 15 before sun exposure.  
In September 1990, the veteran had an excision of nose skin 
ulcer and lower lip ulcer biopsy-a discussion was noted 
concerning protection from the sun to prevent recurrence.  An 
October 1990 note indicated basal cell carcinoma of the left 
side of the nose, and keratosis of the left lower lip.  

Pursuant to the claim, a June 2000 record from Bien T. 
Samson, M.D., noted that the veteran had a painful nodule 
over the scapula area, which appeared to be a cyst.  The 
record also contained references to pityriasis rosacea, solar 
keratosis, and basal cell carcinoma.  

A September 2001 VA primary care clinic note concerned a 
widespread erythremic rash with whitish splotches on chest, 
back, arms, and neck, which had started in June, and seemed 
to worsen with itching and sweating.  A nurse practitioner 
noted that the veteran had a history of fungal infections in 
Vietnam.  The assessment was tinea versicolor.  An October 
2001 treatment note indicated diffuse chest and arm rash and 
crusting, with multiple macular and crusted lesions on arms 
and chest with radiation to neck and face.  The assessment 
was dermatitis, possibly fungal.  

A November 2001 dermatology outpatient consult report noted 
the veteran had a history of blistering sunburns in Vietnam, 
and that the veteran complained of rash on arms, and dorsum 
of hands and left neck.  Assessment found extensive 
hyperkeratotic lesions dorsum of arms and hands.  

The record contains a November 2001 VA examination report.  
The veteran described his skin condition as "jungle rot"-a 
term with which the examiner was unfamiliar.  The veteran 
described a chronic rash over his arms, chest, and back, 
which had only been worsening since it began 30 years 
earlier.  The veteran stated that it itched nearly all of the 
time.  A physical examination revealed evidence of chronic 
dermatitis over the extension surfaces of his arms, over his 
chest, and back.  The examiner did not find any significant 
ulcerations or ongoing infection in the skin, but did find 
evidence of excoriation.  The examiner stated that the 
condition on the veteran's skin was at least as likely as not 
related to history of malaria.  

In January 2002 the veteran presented with lesions on dorsum 
of arms and face, with noted actinic keratosis.  In July 
2003, a podiatry consult indicated that the veteran 
complained of jungle rot and itching on the bottom of his 
feet.  The veteran stated that he had a lesion on both feet.  
Objective assessment found a small blister with fluid in both 
feet and buttocks.  There was no drainage present, and the 
lesions were inflamed on feet and buttocks.  The assessment 
was jungle rot with lesions on both feet and buttocks.  

At a January 2004 VA examination, the veteran reported that 
during the summer months he did not wear a shirt and often 
went outside the home without any sleeves.  He stated that he 
very often wore sleeveless shirts and spent a lot of time 
outside.  He did not use any sunscreen.  The veteran related 
all of the various skin lesions, however, to his service in 
the military.  The examiner noted that the veteran had been 
diagnosed with jungle rot in the military, and that a recent 
podiatry consult found some sign of jungle rot; the veteran 
had been given Bactroban and fluconazole, and the symptoms 
had resolved.  

A physical examination revealed multiple areas of skin 
damage, and there were multiple actinic keratoses that were 
noted particularly one on the veteran's right fifth digit.  
There was also another one on the dorsum of the left hand, 
and again another on his left forearm.  The examiner's 
impression was that actinic keratosis with multiple areas of 
skin damage was not related to the veteran's military 
service.  The examiner noted that the veteran was in the 
military for a year and a half, and his diagnosis of actinic 
keratosis and basal cell carcinoma diagnosed back in the 
1990s as well as skin damage was related to the veteran not 
wearing a shirt in the summertime, wearing sleeveless shirt, 
and spending a lot of time out in the sun.  In the examiner's 
opinion, this was in no way related to the veteran's military 
service.  The examiner stated that the veteran may have 
sustained some skin damage while in the military, but he 
sustained much more the 30 years afterward.  

In January 2005, some of the veteran's relatives submitted 
statements regarding his skin problems and stated that during 
the early 1970s the veteran had growths surgically removed 
from his forehead, cheek, neck, upper part of his back, and 
right hand.  

A May 2006 VA examination report described a summary of skin 
lesions with exfoliation and dry skin along the forearms.  
Test results showed that skin lesions when they occurred were 
consistent with actinic keratosis.  The examiner noted a 
history of multiple skin disorders found after military 
service that were resolved including pityriasis rosacea, 
warts, cysts, fungal dermatitis, ringworm, and basal cell 
carcinoma.  A summary of all problems and current diagnosis 
referred to only actinic keratosis.  The examiner generally 
stated that all of the listed skin disorders had no link with 
military service.  Particularly, the disorders of pityriasis 
rosacea, warts, and cysts were self limiting and due to onset 
had no link with service.  Fungal dermatitis and ringworm 
were not linked to service due to time of onset.  Also, basal 
cell carcinoma and actinic keratosis was likely from sun 
exposure and due to time of onset it had no link with service 
in the military.  The examiner indicated that the veteran's 
service medical records had been reviewed, and pertinent 
evidence had been onset of disease.  

Thereafter, a May 2006 VA general emergency room note 
indicated the veteran's complaint of rash on his trunk and 
legs for the past few weeks, and the assessment was tinea 
corporis.  

A June 2006 VA examination addendum indicated a problem of 
actinic keratosis.  The examiners noted that the veteran had 
had a jungle rot episode but that it was separate from 
current actinic keratosis that involved his arms.  Treatment 
had been griseofluvin for about a year with improvement.  

For pityriasis rosacea, warts, cysts, ringworm, and basal 
cell carcinoma, the May 2006 VA examination report found that 
these disorders had resolved.  Additionally, the first three 
problems were described as self-limiting.  "Self-limited" 
is defined as "denoting a disease that then tends to cease 
after a definite period."  See DORLAND'S ILLUSTRATED MEDICAL 
DICTIONARY (27th ed. 2000) at 1616.  Additionally, recent VA 
treatment records do not contemplate these problems.  The 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation such that a claimant 
must first have a disability to be considered for service 
connection.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  See also Hickson v. West, 12 Vet. App. 247, 253 
(1999).  Because the record lacks evidence that the veteran 
currently suffers from chronic disorders of pityriasis 
rosacea, warts, cysts, ringworm, or basal cell carcinoma, a 
crucial element of service connection is absent.  As such, 
the preponderance of the evidence is against these claims, 
and the doctrine of the benefit of the doubt cannot be 
resolved in the veteran's favor.  






ORDER

Service connection for pityriasis rosacea, warts, cysts, 
ringworm, and basal cell carcinoma is denied.  



REMAND

In light of the VCAA, additional evidentiary evidence is 
necessary.

Particularly, despite the May 2006 VA examiner's finding that 
the veteran had not suffered from fungal dermatitis, a May 
2006 emergency room treatment note thereafter noted the 
veteran's complaint of rash on his trunk and legs for several 
weeks.  To the extent that the veteran continued to suffer 
from a rash in areas similar to a rash described in a 
November 2001 VA examination, further medical evaluation is 
necessary.    

Additionally, the Board's 2005 remand had specifically asked 
that a dermatologist offer an etiology opinion; it does not 
appear that the May 2006 VA examiner was identified as a 
dermatologist.  The remand had also requested that the 
examiner specifically comment on findings in the veteran's 
service medical records related to his skin, and note whether 
a particular skin disorder was aggravated by the 
circumstances of active duty; there is no indication, 
however, that the VA examiner appropriately responded to this 
inquiry.    

Thus, Stegall v. West, 11 Vet. App. 268 (1998) (holding that 
a Board remand "confers on the veteran or other claimant, as 
a matter of law, the right to compliance with the remand 
orders"), requires that another VA examination be given.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send letter that 
complies with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), such 
that the veteran is provided relevant 
information concerning a disability rating 
and effective date.  

2.  The veteran should be provided a VA 
examination with a dermatologist for the 
purpose of a nexus opinion.  The examiner 
should review the claims file, and clarify 
a current diagnosis concerning any 
fungal/chronic dermatitis, tinea corporis, 
and actinic keratosis.  Then, upon 
considering in-service notations of 
keratoses, a November 2001 VA examiner's 
opinion that the veteran's chronic skin 
rash was at least as likely as not related 
to history of malaria, and that the 
veteran's jungle rot is service-connected, 
the current examining dermatologist should 
opine whether it is at least as likely as 
not that any current fungal/chronic 
dermatitis, tinea corporis, and actinic 
keratosis are related to service.  The 
examiner should specifically comment on 
findings in the veteran's service medical 
records related to his skin, and note 
whether a particular skin disorder was 
aggravated by the circumstances of active 
duty.  An opinion must be supported by a 
rationale.  

3.  Then, the RO should readjudicate 
claims of service connection for skin 
disorders.  If the determination remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the case 
and provide him a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


